The question for adjudication presented on this record is whether or not the evidence established that the appellee's injury occurred in the course of his employment. The testimony has been considered and the briefs filed by counsel have been carefully examined. There is but little if any dispute in the testimony. The law applicable to the controversy is fixed by statute and decisions of this Court construing or interpreting the same. See Sears, Roebuck  Co. v. Pixler, 140 Fla. 677,192 So. 617; Firestone Auto Supply  Service Stores v. Bullard,141 Fla. 282, 192 So. 865; Cone Bros. Contracting Co. v. Massey,145 Fla. 56, 198 So. 802; Dixie Laundry v. Wentzell, 145 Fla. 569,200 So. 860; Sweat v. Allen, 145 Fla. 733, 200 So. 348; City of St. Petersburg v. Mosedale, 146 Fla. 784, *Page 329 1 So. 2d 878; City of Lakeland v. Burton, 147 Fla. 412,2 So. 2d 731; Cohen v. Sloan, 138 Fla. 752, 190 So. 14; Fidelity  Casualty Co. v., Moore, 143 Fla. 103, 196 So. 495; Southern States Mfg. Co. v. Wright, 146 Fla. 29, 200 So. 375; Sims Tire Service v. Parker, 146 Fla. 23, 200 So. 524.
I agree to the conclusion of the opinion as prepared by Mr. Justice BUFORD but I hesitate in holding that the many decisions therein cited from other courts of other jurisdictions are persuasive or controlling on the issues and facts here involved. I prefer to rely on the previous holdings of this Court which I fail to find cited in the briefs of counsel for the respective parties.
BROWN, C. J., WHITFIELD, BUFORD and THOMAS, J. J., concur.